Citation Nr: 0631207	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-30 973	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain, including as due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea, including 
as due to an undiagnosed illness.



WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and from May 1983 to May 1993.  He served in Southwest 
Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

The veteran testified before the undersigned at a hearing at 
the RO in March 2004.  In a July 2005 decision, the Board 
remanded the claims for further development and 
consideration.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1975 to August 1978 and from May 1983 to May 1993.

2.	On July 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. OSBORNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


